Case 0:20-cv-62449-RS Document 26 Entered on FLSD Docket 04/28/2021 Page 1 of 3


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-CV-62449-SMITH/VALLE

BRITTANY HOLT, et al.,

       Plaintiffs,
v.

DYNAMIC F&B HOLDINGS, INC.,
et al.,

       Defendants.
                                                      /

                REPORT AND RECOMMENDATION TO DISTRICT JUDGE

       THIS MATTER is before the Court upon the Joint Motion for Approval of Settlement

Agreement and Stipulated Dismissal with Prejudice. (ECF No. 25) (the “Motion”). U.S. District

Judge Rodney Smith has referred this matter to the undersigned “for purposes of conducting a fairness

hearing.” (ECF No. 23).

       This case includes claims under the Fair Labor Standards Act (“FLSA”) for alleged violations

of the statutory minimum wage and overtime provisions. See 29 U.S.C. § 201 et seq.; (ECF No. 1).

On April 9, 2021, both Plaintiffs filed a Notice of Settlement. (ECF No. 22). The instant Motion

followed. (ECF No. 25).

       Before the Court can dismiss this case and approve a settlement of the FLSA claims, the court

must scrutinize the settlement and determine that it is a “fair and reasonable resolution of a bona fide

dispute over FLSA provisions.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th

Cir. 1982). In doing so, courts consider various factors, including: (1) the possible existence of

collusion behind the settlement; (2) the complexity, expense, and likely duration of the litigation;

(3) the stage of the proceedings and the amount of discovery completed; (4) the probability of the
Case 0:20-cv-62449-RS Document 26 Entered on FLSD Docket 04/28/2021 Page 2 of 3


plaintiff’s success on the merits; (5) the range of possible recovery; and (6) the opinions of counsel.

See Leverso v. S. Trust Bank of Ala. Nat. Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994); see also

McHone v. Donald P. Hoekstra Plumbing, Inc., No. 10-CV-60322, 2010 WL 4625999, at *1 (S.D.

Fla. Nov. 4, 2010); Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010). In the end,

if the settlement reflects a reasonable compromise over FLSA issues that are actually in dispute, the

court may approve the settlement “to promote the policy of encouraging settlement in litigation.”

Lynn’s Food Stores, 679 F.2d at 1354.

        Here, the parties have submitted the FLSA Settlement Agreement (the “Settlement

Agreement”) for review. The Court has scrutinized the terms of the Settlement Agreement and

considered the above factors, the overall strengths and weaknesses of the parties’ respective positions,

and the parties’ desire to resolve this case sooner rather than later to avoid the costs and uncertainty

of litigation. The Court also considered that Plaintiffs’ claims were disputed as to liability and amount

and that all parties were represented by counsel. Lastly, the Settlement Agreement specifies the

portion of the settlement amount to be paid to the Plaintiffs and the amounts designated for attorney’s

fees and costs. Accordingly, the Court finds that the Settlement Agreement is a fair and reasonable

resolution of a bona fide FLSA dispute.

        In addition, the Court has considered “the reasonableness of Plaintiff[s’] counsel’s legal fees

to assure both that counsel is compensated adequately and that no conflict of interest taints the amount

the wronged employee recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349,

351 (11th Cir. 2009). Having done so, the Court finds that the amount of the settlement proceeds

attributable to Plaintiffs’ counsel’s legal fees is reasonable.




                                                     2
Case 0:20-cv-62449-RS Document 26 Entered on FLSD Docket 04/28/2021 Page 3 of 3


                                      RECOMMENDATION

       Accordingly, for the reasons set forth above, the undersigned respectfully recommends that:

       (i)     The Motion (ECF No. 25) be GRANTED and the Settlement Agreement be

APPROVED;

       (ii)    The case be DISMISSED WITH PREJUDICE; and

       (iii)   The Court retain jurisdiction for 30 days from the Court’s ruling on this Report and

Recommendation to enforce the terms of the Settlement Agreement.

       Within seven (7) days after being served with a copy of this Report and Recommendation,

any party may serve and file written objections to any of the above findings and recommendations as

provided by the Local Rules for this district. 28 U.S.C. § 636(b)(1); S.D. Fla. Mag. J. R. 4(b). Failure

to timely object waives the right to challenge on appeal the District Court’s order based on

unobjected-to factual and legal conclusions contained in this Report and Recommendation. 11th Cir.

R. 3-1 (2020); see Thomas v. Arn, 474 U.S. 140 (1985).

       DONE AND ORDERED in Chambers, at Fort Lauderdale, Florida, on April 28, 2021.




                                                       ____________________________________
                                                       ALICIA O. VALLE
                                                       UNITED STATES MAGISTRATE JUDGE
cc: All Counsel of record




                                                   3
